     Case 2:20-cv-01564-JAM-KJN Document 19 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ROBERTS,                                     No. 2: 20-cv-1564 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    CSP-SAC, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 22, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   ////

28   ////
                                                         1
     Case 2:20-cv-01564-JAM-KJN Document 19 Filed 03/01/21 Page 2 of 2


 1        1. The findings and recommendations filed December 22, 2020, are adopted in full; and
 2        2. This action is dismissed without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
 3

 4   DATED: March 1, 2021                        /s/ John A. Mendez
 5                                               THE HONORABLE JOHN A. MENDEZ
                                                 UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
